ARTICLES OF AMENDMENT TO ARTICLES OF CORPORATION OF CAPITAL VENTURES GROUP III, INC. Pursuant to the provision of Section 607.1006, Florida Statutes, this Florida profit corporation adopts the following articles of amendment to the articles of incorporation! FIRST:Amendment adopted (indicate articles number being amended, added or deleted) ARTICE I- NAME IS AMENDED TO READ AS FOLLOWS: The name of the Company is hereby amended to International Mergers&Acquisitions Corp. PARAGRAPH III- CAPITAL STOCK IS AMENDED TO READ AS FOLLOWS; The Company shall have the authority to issue 100,000,000 shares of common stock, $0.001 par value per Share and 10,000,000 shares of preferred stock, $0,001 par value per share. PARAGRAPH V-REGISTERED OFFICE AND AGENT The street address of the registered office of this Corporation shall be 1835 Seneca Blvd., Winter Springs, FL 32708 and the registered agent of the corporation shall be Robert Palumbo. PARAGRAPH VI-PRINCIPAL OFFICE The principal officer and mailing address of this corporation shall be 1835 Seneca Blvd., Winter Springs, FL 32708. The board of Directors may, from time to time, change the street and post office address of the corporation as well as the location of its principal office. PARAGRAPH VII-BOARD OF DIRECTORS The corporation shall have one director. The number of directors may be either increased or decreased from time to time by the Bylaws but shall never be less than one (1). The name and address of the director of this corporation shall be Robert Palumbo at1835Seneca Blvd., winter Springs, FL 32708. SECOND: If an amendment provides for an exchange, reclassification or cancellation of issued shares, provision for implementing the amendment if not contained in the amendment itself, are as follows: THIRD; The date of each amendment's adoption; June 26, 2007 FOURTH: Adoption of Amendment: The amendments) was/were approved by the shareholders. The number of votes cast for the amendment(s) was/were sufficient for approval. The amendment(s) was/were approved by the shareholders through voting groups.
